Carley, Chief Judge.
After appellant was convicted and sentenced for a traffic offense, a $382.20 judgment for court costs was entered against her. This judgment was comprised of the following elements: $100 for bailiffs; $150 for six jurors; $63 for witnesses; and, $69.[2]0 for the services of the clerk of the trial court. Appellant appealed from the judgment for court costs and this court affirmed with direction that $53 of the $63 representing witness fees be written off. Walden v. State, 185 Ga. App. 413 (364 SE2d 304) (1987).
The Supreme Court granted a writ of certiorari “to review the *897question whether a trial court may tax the costs of bailiffs and jurors against the defendant in a criminal case.” Walden v. State, 258 Ga. 503 (371 SE2d 852) (1988). The Supreme Court held that “the costs in question are not taxable to criminal defendants. . . .” Walden v. State, supra at 504. Accordingly, the judgment of the Supreme Court is made the judgment of this court and the $382.20 judgment against appellant is affirmed with direction that $100 representing the cost for bailiffs, $150 representing the cost for jurors and $53 of the $63 representing the cost for witnesses be written off.
Decided January 23, 1989.
Larry W. Yarbrough, for appellant.
Patrick H. Head, Solicitor, Melodie H. Clayton, Philip Goldstein, Assistant Solicitors, for appellee.

Judgment affirmed with direction.


Deen, P. J., McMurray, P. J., Banke, P. J., Birdsong, Sognier, Pope, Benham and Beasley, JJ., concur.